Citation Nr: 1026135	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine 
headaches.  

2.  Entitlement to a rating in excess of 10 percent for bilateral 
postoperative gynecomastia, with tender scars.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant General's 
Office


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 
1988.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.  In the 
February 2004 rating decision, the RO continued a 30 percent 
rating for migraine headaches, a 20 percent rating for residuals 
of low back injury, and a 10 percent rating for residuals of left 
knee injury with chondromalacia and tendonitis, with limitation 
of motion.  The RO also decreased the rating for bilateral 
postoperative gynecomastia with tender scars to 0 percent, 
effective November 5, 2003, and granted service connection and 
assigned an initial 10 percent rating for residuals of left knee 
injury with chondromalacia and tendonitis, with instability, 
effective May 14, 2003.  The Veteran filed a notice of 
disagreement (NOD) with this rating decision in March 2004, and a 
statement of the case (SOC) was issued in February 2005.  In his 
March 2005 substantive appeal, the Veteran indicated that he had 
read the SOC, and was only appealing the claim for an increased 
rating for migraine headaches.  See 38 C.F.R. § 20.200 (2009) 
(appeal consists of a timely filed notice of disagreement and, 
after issuance of a statement of the case, a substantive appeal). 

In the April 2006 rating decision, the RO denied a TDIU.  

In November 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  

Despite the fact that the Veteran indicated in his March 2005 
substantive appeal that he was only appealing the claim for an 
increased rating for migraine headaches, he testified regarding 
this claim and the claim for an increased rating for 
postoperative gynecomastia during the November 2006 hearing.  In 
a July 2007 rating decision, the RO granted an increased, 10 
percent, rating for bilateral postoperative gynecomastia, 
effective November 5, 2003.  The issues of entitlement to 
increased ratings for migraine headaches and postoperative 
gynecomastia were addressed in a July 2007 supplemental SOC 
(SSOC).  As such, the Board has included both of these issues on 
the title page.   

In May 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record. 

In May 2010, subsequent to issuance of the most recent SSOC, the 
Veteran submitted additional evidence in support of his claim for 
a TDIU.  This evidence was accompanied by a waiver of RO 
consideration of the evidence.  The Board accepts this evidence 
for inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).
 
The Board notes that, in August 2007, the Veteran submitted a 
statement in which he indicated that he wanted to reopen his 
service connection claim for posttraumatic stress disorder (PTSD) 
due to an increase in severity, and referred to an enclosed 
medical statement.  That medical statement is a letter from a 
private physician regarding PTSD caused by an event at work in 
November 2005 (as opposed to during service).  It is unclear from 
the August 2007 statement whether the Veteran intended to raise a 
claim for service connection for PTSD.  As such, this matter is 
referred to the Agency of Original Jurisdiction (AOJ) for 
clarification and appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

On September 4, 2007, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal with 
regard to the claims for increased ratings for migraine headaches 
and bilateral postoperative gynecomastia with tender scars.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claims for increased ratings for 
migraine headaches and bilateral postoperative gynecomastia with 
tender scars, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2009).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2009).  

In August 2007, the Veteran's representative submitted an Appeal 
Status Election form, in which he indicated that the recent VA 
decision satisfied the appeal on all issues.  The same month, a 
DRO asked the Veteran's representative to clarify whether the 
withdrawal of all issues included the claim for a TDIU.  In 
September 2007, the Veteran's representative clarified that the 
Veteran was accepting the decision for the March 2004 NOD, but 
that the issue of TDIU was a separate and active appeal.  This 
statement clarifies that the only issue remaining on appeal is 
the claim for a TDIU.      

Hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to the claims for increased 
ratings for migraine headaches or bilateral postoperative 
gynecomastia.  Accordingly, the Board does not have jurisdiction 
to review the appeal as to these claims and they must be 
dismissed.


ORDER

The appeal as to the claim for a rating in excess of 30 percent 
for migraine headaches is dismissed.  

The appeal as to the claim for a rating in excess of 10 percent 
for bilateral postoperative gynecomastia, with tender scars, is 
dismissed.  


REMAND

The Board's review of the claims file reveals that further action 
on the claim remaining on appeal is warranted.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 (2009).   
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) Disabilities resulting from common etiology or a 
single accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; or 
(5) Multiple disabilities incurred as a prisoner of war.  See 38 
C.F.R. § 4.16(a) (2009).

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  The rating board will include a full statement as to 
the veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2009).

The Veteran contends that he is unemployable due to his service-
connected disabilities.  Service connection has been established 
for migraine headaches (evaluated as 30 percent disabling), 
residuals of low back injury (evaluated as 20 percent disabling), 
residuals of left knee injury with chondromalacia and tendonitis, 
with limitation of motion (evaluated as 10 percent disabling), 
residuals of left knee injury with chondromalacia and tendonitis, 
with instability (evaluated as 10 percent disabling), and 
bilateral postoperative gynecomastia with tender scars (evaluated 
as 10 percent disabling).  His combined disability rating is 60 
percent. 

Service treatment records reflect diagnoses of and treatment for 
migraine headaches, low back pain, knee pain, and gynecomastia.  

On VA examination in October 1988, the Veteran stated that his 
migraine headaches began in 1982.  He reported that his low back 
pain began in 1980, while loading boxes, and that he reinjured 
his back in 1987 in a motor vehicle accident.  He added that his 
also injured his left knee during the 1987 motor vehicle 
accident.  In the January 1989 rating decision, the RO noted that 
the Veteran was treated for muscle strain in the lumbosacral area 
in 1980, and was again treated for some strain after lifting 
boxes in March 1984; that he began having migraine headaches and 
developed bilateral gynecomastia in service, and had a contusion 
to the left knee in a 1987 motor vehicle accident.  

During the May 2010 hearing, the Veteran's representative argued 
that the ratings for migraine headaches, the left knee 
disabilities, and the low back disability should be combined, as 
they result from a common etiology, an in-service motor vehicle 
accident.  The Board notes that service treatment records reflect 
a low back injury and knee pain resulting from a February 1987 
motor vehicle accident, but that the Veteran was diagnosed with 
and treated for migraine headaches for several years prior to 
this accident.  In any event, in correspondence dated in May 
2010, the Veteran's primary care provider from the Philadelphia 
VA Medical Center (VAMC) stated that the Veteran had several 
comorbidities, including migraine headaches, chronic low back 
pain, and left knee pain sustained during a motor vehicle 
accident in 1987.  

Even assuming, arguendo, that the migraine headaches, low back 
disability, and left knee disabilities resulted from a common 
etiology, the 1987 motor vehicle accident, the Veteran has more 
than one service-connected disability (as the record does not 
reflect that service-connected gynecomastia resulted from this 
accident), and, his combined disability rating is less than 70 
percent.  As such, the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met.  However, as noted above, a TDIU rating 
may also be assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in section 
4.16(a).

Records of VA treatment reflect that, in May 2004, the Veteran 
reported that sometimes his migraine headaches were so severe 
that he was unable to work.  A May 2004 statement from his 
supervisor at the time reflects that the Veteran often called in 
sick to work because of migraine headaches.  In a February 2006 
VA Form 21-4192 (Request for Employment Information in Connection 
with Claim for Disability Benefits), the Veteran's former 
employer, the U.S. Postal Service, indicated that the Veteran was 
no longer working because he could no longer sustain the pain 
caused in the military.  A February 2006 letter from the U.S. 
Postal Service reflects that the Veteran depleted his entire sick 
leave balance due to injuries sustained during military service.  

The record reflects that the Veteran was injured at work in 
November 2005.  In July 2007, the Veteran's private psychiatrist, 
Dr. C.D.M., stated that she continued to evaluate the Veteran for 
severe symptoms related to a brain concussion and PTSD caused by 
a terrifying event at work where he was "pistol whipped" and 
thought he was going to be killed.  The physician indicated that 
the Veteran had many symptoms related to his post-concussion 
disorder.  The Veteran reported that his migraine headaches were 
far worse than prior to the head injury.  The physician stated 
that, subsequent to the head injury, his headaches had become 
excruciatingly painful, and he had to breathe oxygen and lay down 
in a quiet dark room, adding that, sometimes, the head pain 
lasted for days without any relief.  She concluded that the 
Veteran's symptoms were so severe that he was unable to work in 
any capacity, which was caused by his believing he would be 
killed when he was held at gun point and struck twice in the head 
with the gun.  

A September 2007 record of VA treatment includes a statement that 
the Veteran was unemployed due to a work-related head injury 
following a robbery and assault two years earlier, but that he 
was really unable to work prior to the assault due to headaches.  
The Board notes that it is not clear whether this statement is 
the opinion of the physician treating the Veteran, or simply a 
recording of the Veteran's statement.  
 
Despite the foregoing evidence, there is no VA medical 
examination of record providing an opinion as to whether the 
Veteran's service-connected disabilities, alone, preclude him 
from obtaining and maintaining substantially gainful employment.

The United States Court of Appeals for Veterans Claims has held 
that in the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on what 
effect the veteran's service connected disability has on his 
ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  The Veteran has not been afforded such an examination, 
and the Board finds that one is necessary to obtain a medical 
opinion which clearly addresses the question of whether his 
service connected disabilities, alone, render him unable to 
secure and follow a substantially gainful occupation, consistent 
with this education and experience.  In addressing this question, 
the examiner should, to the extent possible, distinguish symptoms 
attributable to the service-connected migraine headaches from 
those attributable to the November 2005 post-service head injury.  
The Board points out that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates that 
all signs and symptoms be attributed to the Veteran's service-
connected condition.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

In addition, the record reflects that there are outstanding 
treatment records pertinent to the claims on appeal.  In this 
regard, in her May 2010 letter, the Veteran's primary care 
provider at the Philadelphia VAMC reported that he was followed 
by numerous departments at that facility.  The most recent 
records of VA treatment currently associated with the claims file 
are dated in October 2009.  As any records of VA treatment since 
October 2009 are potentially pertinent to the appeal and within 
the control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  In his December 2005 claim for a TDIU, the 
Veteran reported that he received treatment from Dr. S.L. from 
2004 to the present.  Records of VA treatment dated from May 2004 
to January 2005 reflect that Dr. S.L. was the Veteran's outside 
primary care provider.  During the November 2006 hearing, the 
Veteran reported that Dr. S.L. retired about three months 
earlier, and that he had a new physician, Dr. N.B., whom he had 
seen one week earlier.  Following the hearing, the Veteran 
submitted private treatment records, dated from January 1991 to 
July 2006, which include records of treatment from Dr. S.L.  In 
May 2009, the Veteran submitted a VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of Veterans 
Affairs (VA)) for Dr. C.D.M.  The RO requested records from this 
physician in June 2009 and, the same month, she submitted a 
letter in which she indicated that she continued to evaluate and 
treat the Veteran for severe symptoms related to brain concussion 
and PTSD.  In correspondence dated in May 2010, Dr. C.D.M. 
reported that she had been treating the Veteran for his headaches 
since January 2006; however, the most recent record from this 
physician associated with the claims file is her June 2009 
letter.  

The foregoing indicates that outstanding records of private 
treatment, which are potentially pertinent to the claim remaining 
on appeal, may be available.  As such, the AMC/RO should attempt 
to obtain any such outstanding records.  

The record also reflects that the Veteran filed a disability 
claim under the Federal Employees' Compensation Act.  In April 
2009, the RO requested all records pertaining to the Veteran from 
the U.S. Department of Labor Employment Standards Administration 
Office of Worker's Compensation Programs.  The same month, the 
Department of Labor responded that it could not address the 
request for records without a fully executed release from the 
Veteran.  In May 2009, the RO asked the Veteran to complete a VA 
Form 21-4142 so that it could obtain records from the Office of 
Worker's Compensation Programs; however, the Veteran only 
submitted a VA Form 21-4142 in regard to Dr. C.D.M., whom, he 
reported, was the physician associated with his worker's 
compensation physician.  As the claim for a TDIU is being 
remanded, the AMC/RO should again request that the Veteran submit 
any necessary release required to obtain a copy of the 
determination associated with the his claim for worker's 
compensation, as well as copies of all medical records underlying 
that determination.  See 38 C.F.R. § 3.159(c).

Finally, the Board notes that the Veteran's service treatment 
records are on microfiche.  On remand, these records should be 
printed, and hard copies should be associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should print the Veteran's 
service treatment records presently in 
microfiche form in the claims file and 
associate the printed records with the 
claims file.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of his service-
connected disabilities.  Of particular 
interest are any outstanding records from 
Dr. S.L. (since July 2006), Dr. N.B., Dr. 
C.D.M., and the Philadelphia VAMC (since 
October 2009).  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should undertake appropriate 
action to obtain all documents pertaining to 
the Veteran's worker's compensation award, 
to include any medical records underlying 
that determination.  All attempts to procure 
these records should be documented in the 
file.  If the AMC/RO cannot obtain these 
records, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

4.  The Veteran should be afforded a VA 
medical examination to obtain an opinion 
regarding the impact of his service-
connected disabilities on his 
employability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history should be obtained.  
Prior to the examination, the claims folder 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

The examiner should indicate whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected disabilities, alone, 
would preclude his obtaining and retaining 
substantially gainful employment consistent 
with his education and occupational 
experience.

The examiner should also offer comment as 
to whether it is possible to distinguish 
the symptoms and effects of the Veteran's 
service-connected migraine headaches from 
those attributable to any post-service head 
injury (specifically, the documented head 
injury in November 2005).  If it is not 
medically possible to do so, the examiner 
should clearly so state.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After ensuring that the development is 
complete, re-adjudicate the claim for a 
TDIU (including whether referral of the 
claim to the appropriate officials under 38 
C.F.R. § 4.16(b) for extraschedular 
consideration is warranted).  If not fully 
granted, issue a supplemental statement of 
the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


